FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-10182
                Plaintiff-Appellee,                  D.C. No.
               v.                                3:10-cr-00455-
MARCEL DARON KING,                                   WHA-1
             Defendant-Appellant.
                                                   OPINION

         Appeal from the United States District Court
           for the Northern District of California
          William Alsup, District Judge, Presiding

                    Submitted June 20, 2012*
                    San Francisco, California

                       Filed August 1, 2012

   Before: Alex Kozinski, Chief Judge, Harry Pregerson,
       Diarmuid F. O’Scannlain, Sidney R. Thomas,
 William A. Fletcher, Richard A. Paez, Marsha S. Berzon,
 Richard R. Clifton, Consuelo M. Callahan, Sandra S. Ikuta
           and N. Randy Smith, Circuit Judges.

                       Per Curiam Opinion




  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 35; 9th Cir. R. 35-1 to 35-3
advisory committee’s note.

                                8537
8538               UNITED STATES v. KING
                                                               ‡




                        COUNSEL

Barry J. Portman, Federal Public Defender, Daniel P. Blank,
Assistant Federal Pubic Defender, San Francisco, California,
for the appellant.

Melinda Haag, United States Attorney, Barbara J. Valliere,
Chief, Appellate Division, Assistant United States Attorney,
Suzanne B. Miles, Assistant United States Attorney, San
Francisco, California, for the appellee.


                        OPINION

PER CURIAM:

  [1] We overrule Motley v. Parks, 432 F.3d 1072 (9th Cir.
2005), the precedent on which it relies, Moreno v. Baca, 400
F.3d 1152 (9th Cir. 2005), and United States v. Harper, 928
F.2d 894 (9th Cir. 1991), and later cases that rely on it,
                    UNITED STATES v. KING                  8539
including United States v. Baker, 658 F.3d 1050 (9th Cir.
2011), Sanchez v. Canales, 574 F.3d 1169 (9th Cir. 2009),
and United States v. Lopez, 474 F.3d 1208 (9th Cir. 2007), to
the extent they hold that “there is no constitutional difference
between probation and parole for purposes of the fourth
amendment.” Motley, 432 F.3d at 1083 n.9 (internal quotation
marks omitted). These cases conflict with the Supreme
Court’s holding that “parolees have fewer expectations of pri-
vacy than probationers.” Samson v. California, 547 U.S. 843,
850 (2006).

  United States v. King, 672 F.3d 1133 (9th Cir. 2012), is
vacated, and the case is referred to the original panel for dis-
position consistent with this opinion.